Order entered May 22, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00517-CV

 ROBERT B MCCOY JR. (SELF) AND SOLE MEMBER LLC OF MCCOY MOTORS,
                            LLC, Appellant

                                              V.

                    STRATEGIC DEALER SERVICES, L.P., Appellee

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-10735

                                          ORDER
       This is a restricted appeal from a default judgment against McCoy Motors, LLC d/b/a

Ride Fast and Robert B. McCoy, Jr. The appeal was filed by Robert B. McCoy (Self) and Sole

Member LLC of McCoy Motors, LLC, appearing pro se.

       By letter dated May 10, 2019, the Court informed the parties that, to the extent McCoy

Motors LLC is appealing the judgment that is the subject of this appeal, McCoy Motors would

need to retain counsel. See Kunstoplast of Am. Inc. v. Formosa Plastics Corp., 937 S.W.2d 455,

456 (Tex. 1996) (per curiam) (“Generally a corporation may be represented only by a licensed

attorney[.]”). We directed McCoy Motors to file, within thirty days, a notice of designation of

counsel. By motion filed May 20, 2019, McCoy Motors seeks a sixty-day extension.
       We GRANT the motion to the extent we ORDER McCoy Motors to file the notice of

designation of counsel no later than July 9, 2019.

                                                     /s/   BILL WHITEHILL
                                                           JUSTICE